UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6909



WILLIAM E. GREENE,

                                              Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; FAIRFAX
COUNTY ADULT DETENTION CENTER; FAIRFAX COUNTY
BOARD OF SUPERVISORS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-103-AM)


Submitted:   December 15, 2000            Decided:   January 5, 2001


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William E. Greene appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Greene v. Virginia Dep’t of Corrections, No. CA-

00-103-AM (E.D. Va. filed June 12, 2000; entered June 13, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2